UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEON MAURICE AGER,
                           Plaintiff,
                                                                      19-CV-8250 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
RODGER GOODELL; ELEANOR SEAVEY,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Alexander Correctional Institution in Taylorsville,

North Carolina, brings this pro se action under 42 U.S.C.§ 1983. He asserts that Defendants

violated his rights under the Fifth Amendment by stealing his idea of “A Weekend of Fun and

Greatness” for the National Football League (NFL) Pro Bowl game. By order dated October 18,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis.1 For the reasons set forth in this order, the Court dismisses this action.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                                        BACKGROUND

       Plaintiff brings this action against Rodger Goodell, the Commissioner of the NFL, and

Eleanor Seavey, a paralegal with the NFL Legal Department. The following facts are taken from

the complaint. On March 6, 2013, after reading a newspaper article concerning talks of the NFL

cancelling the Pro Bowl game, Plaintiff wrote Goodell about a plan for a “Weekend of Fun and

Greatness,” which would move the Pro Bowl game from Hawaii to different stadiums and

feature skill events. On March 18, 2013, Plaintiff received a letter from Seavey, informing him

that the NFL and its club members did not accept unsolicited proposals, along with a copy of his

unreviewed plan.

       But in January 2014, the NFL moved the Pro Bowl game from Hawaii to Arizona,

playing it a week before the Super Bowl, as Plaintiff had proposed in his plan. Further, in

January 2018, the NFL held the Pro Bowl in Orlando, Florida, and featured skill challenges,

including a few of the events proposed in Plaintiff’s plan. The NFL had never done skill

challenges or moved the Pro Bowl from Hawaii to other stadiums until after Plaintiff presented

his plan for a Weekend of Fun and Greatness. Because of the changes, NFL fans have become

more involved and the Pro Bowl ratings are higher.

       Plaintiff believes that Goodell read and liked his plan and decided to implement it. He

claims that Goodell and Seavey conspired to steal his plan without providing him any

compensation, thus violating the Fifth Amendment to the Constitution. Plaintiff seeks

$20,0000,000.00 in compensation.




                                                2
                                          DISCUSSION

       Plaintiff brings this action under 42 U.S.C. § 1983, asserting that Defendants Rodger

Goodell and Eleanor Seavey of the NFL violated his rights under the Fifth Amendment. Section

1983 provides redress for a deprivation of federally protected rights by persons acting under

color of state law. 42 U.S.C. § 1983; Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-57 (1978). A

claim for relief under § 1983 must allege facts showing that each defendant acted under the color

of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private parties are

therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d

Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295

(2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he

United States Constitution regulates only the Government, not private parties.”). As Defendants

Goodell and Seavey are private parties who do not work for any state or other government body,

Plaintiff has not stated a claim against these defendants under § 1983.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). ASll other

pending matters are terminated.




                                                 3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 25, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
